Case: 19-30208      Document: 00515342111         Page: 1    Date Filed: 03/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                       March 12, 2020
                                    No. 19-30208
                                                                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RENATA FOREMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CR-119-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Renata Foreman was convicted by a jury of three counts of wire fraud, in
violation of 18 U.S.C. § 1343 and 18 U.S.C. § 2, and three counts of aggravated
identity theft, in violation of 18 U.S.C. § 1028A and § 2. While under federal
supervision at a residential reentry center, Foreman submitted approximately
55 fraudulent applications for disaster relief assistance. The district court
sentenced Foreman to a total term of imprisonment of 111 months.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30208     Document: 00515342111     Page: 2   Date Filed: 03/12/2020


                                  No. 19-30208

      Sentences are reviewed first for procedural error and then substantive
reasonableness under an abuse of discretion standard.          United States v.
Johnson, 619 F.3d 469, 471-72 (5th Cir. 2010) (citing Gall v. United States, 552
U.S. 38, 50-51 (2007)).     When error was preserved, the district court’s
application of the Guidelines is reviewed de novo, and its fact findings are
reviewed for clear error. United States v. Gomez-Alvarez, 781 F.3d 787, 791
(5th Cir. 2015).
      First, Foreman argues that the presentence report erroneously included
uncharged allegations of student financial aid fraud as relevant conduct in
calculating the total loss amount. However, the disaster relief and student
financial aid schemes both occurred during the time that Foreman was in the
residential reentry center, shared common victims, and involved similar
methods of execution, specifically obtaining the personal identifying
information for individuals without permission and using that information to
apply for financial aid. We have rejected Foreman’s contention that uncharged
conduct cannot be considered as relevant conduct.          See United States v.
Anderson, 174 F.3d 515, 526 (5th Cir. 1999). Foreman has not shown that the
district court clearly erred in considering the student financial aid scheme
conduct as relevant conduct in calculating the total losses caused by Foreman.
See U.S.S.G. § 1B1.3(a)(1)(A), (a)(2); United States v. Ainabe, 938 F.3d 685,
690 (5th Cir. 2019); United States v. Trujillo, 502 F.3d 353, 357 (5th Cir. 2007).
      Second, Foreman avers that the district court erroneously applied the
U.S.S.G. § 2B1.1(b)(2)(A)(i) enhancement because the offense did not involve
more than 10 victims. However, contrary to her contention, each individual
whose information was utilized in the scheme constitutes a victim.            See
§ 2B1.1, comment. (n.4(E)). Foreman has not shown that the district court
clearly erred in applying the § 2B1.1(b)(2)(A)(i) enhancement because the



                                        2
    Case: 19-30208    Document: 00515342111           Page: 3   Date Filed: 03/12/2020


                                   No. 19-30208

offense involved 10 or more victims. See § 2B1.1, comment. (n.4(E)); United
States v. Alaniz, 726 F.3d 586, 618 (5th Cir. 2013); Trujillo, 502 F.3d at 357.
      Third, Foreman argues that the district court erred in its application of
the § 2B1.1(b)(10)(C) two-level enhancement for use of sophisticated means.
After obtaining the personal identifying information of the individuals,
Foreman used various computers to file fraudulent applications and produced
fraudulent documents. She also supplied varied mailing addresses on the
applications and maintained notes on the victims in furtherance of the scheme.
Taken in their entirety, these steps were complex and reflected the requisite
sophistication for application of the § 2B1.1(b)(10)(C) enhancement.               See
United States v. Conner, 537 F.3d 480, 492 (5th Cir. 2008). Foreman has not
shown that the district court clearly erred in applying the § 2B1.1(b)(1)(C)
enhancement.     See § 2B1.1, comment. (n.9(B)); Conner, 537 F.3d at 492;
Trujillo, 502 F.3d 353, 357.
      Finally,   Foreman       asserts   that   her     sentence   is   substantively
unreasonable because the district court failed to take into account her personal
circumstances.   Because her sentence was within the properly calculated
guidelines ranges, it is entitled to a rebuttable presumption of reasonableness.
See United States v. Simpson, 796 F.3d 548, 557 (5th Cir. 2015). Foreman has
not rebutted that presumption because she fails to show that the district court,
when imposing sentence, failed to consider a significant factor, considered an
improper factor, or made a clear error of judgment in balancing the relevant
factors. See id. at 557-58. The district court noted mitigating factors but also
emphasized the immediacy with which Foreman engaged in another
fraudulent scheme after being released to the reentry center.              Therefore,
Foreman has not shown that the district court abused its discretion by




                                          3
    Case: 19-30208   Document: 00515342111   Page: 4   Date Filed: 03/12/2020


                              No. 19-30208

imposing a substantively unreasonable sentence. See Johnson, 619 F.3d at
471-72.
     AFFIRMED.




                                    4